FILED
                              NOT FOR PUBLICATION                          NOV 26 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


LUIS MATIAS-GARCIA,                              No. 11-72021

               Petitioner,                       Agency No. A070-963-378

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Luis Matias-Garcia, a native and citizen of Guatemala, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s factual findings. Gonzales-Hernandez v.

Ashcroft, 336 F.3d 995, 998 (9th Cir. 2003). We deny the petition for review.

      The agency found that Matias-Garcia suffered past persecution, but his

presumption of a well-founded fear of future persecution based on his actual or

imputed political opinion was rebutted by evidence in the record of changed

country conditions. Substantial evidence supports the agency’s determination. See

Gonzales-Hernandez, 336 F.3d at 998-99. Substantial evidence also supports the

agency’s determination that Matias-Garcia does not have a well-founded fear of

persecution on account of his status as an indigenous person. See Ghaly v. INS, 58
F.3d 1425, 1431 (9th Cir. 1995) (evidence of discrimination insufficient to show

well-founded fear of persecution).

      Because Matias-Garcia has not established eligibility for asylum, he

necessarily cannot meet the more stringent standard for withholding of removal.

See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                         2                                    11-72021